The Court.
The defendant was convicted of murder and sentenced to be imprisoned for life. His appeal was placed upon the calendar for the May term, but when the case was called there was no appearance in his behalf and there was no brief on file. The judgment and order appealed from were therefore affirmed *182without an examination of the record. His counsel now petitions the court to reinstate the appeal upon the ground that he was prevented by sickness from preparing a brief or appearing in court on the day set for the hearing.
We should feel compelled to accept this excuse as a sufficient ground for reinstating the appeal if counsel had pointed out in his petition any error in the record or any plausible claim of error. But no such claim is advanced, and upon an examination of the record the appeal appears to be devoid of merit.
Petition denied.